        Case 1:19-cv-09156-LTS-KHP Document 16 Filed 01/30/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X             01/30/20

GRAHAM CHASE ROBINSON,

                                                Plaintiff,             19-CV-9156 (LTS) (KHP)

                             -against-                                    SCHEDULING ORDER

ROBERT DE NIRO and CANAL PRODUCTIONS, INC.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On January 30, 2020, the parties appeared for an Initial Case Management Conference.

After review of the pleadings and consultation with the parties, the following Scheduling Order

is entered pursuant to Rule 16 of the Federal Rules of Civil Procedure:

         Pleadings and Parties. The parties may amend the pleadings or join additional parties

until April 30, 2020.

         Discovery. All fact discovery shall be completed by October 29, 2020. All expert

discovery shall be completed by January 21, 2021.

         Interim Discovery Deadlines. The parties shall exchange initial disclosures by no later

than February 13, 2020. The parties shall produce initial sets of relevant documents identified

and shall serve initial document requests by no later than March 5, 2020. The parties will

exchange initial sets of interrogatories by no later than March 12, 2020. Responses thereto

shall be due on April 13, 2020. Requests for admission shall be served by September 24, 2020.

Responses thereto shall be due on October 26, 2020. Any final document requests and/or

interrogatories shall be served by no later than September 30, 2020. All depositions shall be
       Case 1:19-cv-09156-LTS-KHP Document 16 Filed 01/30/20 Page 2 of 3



completed by October 29, 2020. Interim deadlines may be adjusted by the parties without

further order of the Court.

       Status Conference. A status conference will be held on March 19 at 10:00 a.m. in

Courtroom 17D, United States Courthouse, 500 Pearl Street, New York, New York.

       Mediation. The parties are excused from the mediation process.

       Rule 1 and Rule 26(b)(1). Counsel shall comply with Rule 1 and Rule 26(b)(1) in the

conduct of discovery.

       Document Requests. Counsel shall be fully familiar with their obligations under Rules

34 and 26(g) and consider and discuss ways to ensure compliance and minimize disputes

regarding overbreadth and specificity of requests and responses. A failure to comply with this

responsibility carries serious consequences. Requests for “any and all” documents on a broad

topic are presumptively improper. Likewise, courts have held that an objection that does not

appropriately explain its grounds is forfeited. See, e.g., Wesley Corp. v. Zoom T.V. Prods., LLC,

No. 17-100212018, 2018 WL 372700, at *4 (E.D. Mich. Jan. 11, 2018); Fischer v. Forrest, No. 14

Civ. 01304, 2017 WL 773694 (S.D.N.Y. Feb. 28, 2017) (“[A]ny discovery response that does not

comply with Rule 34’s requirement to state objections with specificity (and to clearly indicate

whether responsive material is being withheld on the basis of objection) will be deemed a

waiver of all objections (except as to privilege).”).

       Discovery Disputes. The parties shall follow the Court’s Individual Procedures with

respect to any discovery disputes. See https://nysd.uscourts.gov/hon-katharine-h-parker.




                                                  2
      Case 1:19-cv-09156-LTS-KHP Document 16 Filed 01/30/20 Page 3 of 3



         Summary Judgment Motion. Although the parties do not presently anticipate a

dispositive motion, any party that wishes to file a motion for summary judgment shall file a pre-

motion letter with the Hon. Laura T. Swain by no later than October 20, 2019 in accordance

with Judge Swain’s Individual practices. See https://nysd.uscourts.gov/hon-laura-taylor-swain.

       SO ORDERED.

DATED:        New York, New York
              January 30, 2020

                                                    ______________________________
                                                    KATHARINE H. PARKER
                                                    United States Magistrate Judge




                                                3
